tcmemo_2011_286 united_states tax_court allen l davis et al petitioners v commissioner of internal revenue respondent docket nos filed date jeffrey h paravano david j fischer samuel r linsky ted t martin michael k gall benjamin g dusing and robert razzano for petitioner in docket no kenneth w gideon albert h turkus julia m kazaks daniel p phillips arnette a steele and melissa l galetto for petitioners in docket nos and 1this case is consolidated for purposes of trial briefing and opinion with the cases of j david and dianne m rosenberg docket no jared a and bridget davis docket no and a david and tracy davis docket no gretchen ann kindel dawn danley-nichols robin harrell and matthew j fritz for respondent memorandum findings_of_fact and opinion kroupa judge respondent issued petitioners whipsaw deficiency notices determining deficiencies in their federal_income_tax for specifically respondent determined a dollar_figure deficiency with respect to allen l davis allen a dollar_figure deficiency with respect to j david rosenberg rosenberg and dianne m rosenberg a dollar_figure deficiency with respect to jared a davis jared and bridget davis and a dollar_figure deficiency with respect to a david davis david and tracy davis petitioners are shareholders of cng financial_corporation cng an s_corporation the controversy in these cases concerns an option that cng granted to allen in there are two issues for decision the first issue is what amount if any allen must include in his gross_income as a result of hi sec_2a whipsaw is often a situation where deficiency notices are issued to parties on both sides of a transaction who have treated the same item of the transaction inconsistently typically including an item in income for one taxable entity and allowing a deduction for the other the alternative position in each of the respective deficiency notices is that there is no income and no deduction ultimately the deficiency falls upon the party that is unsuccessful in this situation the commissioner is more like a stakeholder between the two parties exercise of the option in we hold that he must include dollar_figure in gross_income the second issue is whether the company may deduct the same amount as reasonable_compensation we hold it may findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference when the petitions were filed allen resided in florida and all other petitioners resided in ohio cng operates a payday loan3 business through its subsidiary check-n-go inc jared founded cng5 in with the proceeds of a dollar_figure loan from his parents allen and judith davis judith during the company’s infancy allen also informally advised jared in the operation of the business in jared’s brother david and his sister laura davis klekamp laura acquired stock in cng david also joined cng as an 3a payday loan is a short-term loan agreement in which the borrower issues the lender a postdated check in the amount of the loan principal plus a finance charge when the loan becomes due the lender deposits the borrower’s check these loans carry an effective_interest_rate that is exorbitant but borrowers are typically compelled to accept the interest rate because they are usually economically vulnerable 4for the sake of simplicity we refer to both cng financial_corporation and check-n-go inc as cng 5the company was originally named check mart inc and was renamed check-n-go inc a year later officer and a director and became involved in the company’s management at all relevant times cng’s stock was not traded on an established_securities_market cng enjoyed great success from the start and sought to aggressively expand its operations to do this cng required a large infusion of cash and it obtained financing from several banks and from allen in return for allen’s loans jared and david gave allen options to purchase from each of them dollar_figure shares of cng stock the options allen promised david that he would not exercise the options unless he experienced financial distress in jared david laura and allen also entered into a stock transfer restriction agreement that in the event of certain attempted transfers of cng stock by a cng shareholder gave the other shareholders a right_of_first_refusal to purchase the stock at net_book_value the list of triggering events included a forced sale pursuant to a divorce decree or other legal process in date allen retired as president and chief_executive_officer ceo of provident financial group provident by that time he had been provident’s president for years 6the dollar_figure shares represented a 23-percent interest in the company in date allen exercised the options acquiring percent of cng’s stock he also entered into a voting_trust agreement with jared that enabled him to vote jared’s shares which represented a 5-percent ownership_interest he asked david to enter into a similar voting_trust agreement but david refused allen consequently used his majority control to remove david from the board and elect himself president ceo and chairman of the board in date cng entered into a dollar_figure million revolving credit facility agreement credit agreement with a bank syndicate led by national city bank the bank group the bank group agreed to extend cng credit in large part because of allen’s extensive experience in the banking industry at provident and the bank group therefore insisted on allen’s continued involvement in the company the credit agreement thus required allen’s participation in the day-to-day management of cng the credit agreement also required cng to obtain dollar_figure million of additional external financing cng satisfied this requirement by borrowing dollar_figure million each from rosenberg a friend of the davis family and the huntington capital_investment company in connection with his loan rosenberg received a warrant to purchase cng stock allen resigned as an officer and director of cng at the end of but continued to serve as an independent consultant to the company from date to date while he was a consultant he continued to participate in the day-to-day management of cng jared replaced allen as cng’s president and ceo in date judith filed for divorce from allen in date and claimed she was entitled to half of allen’s cng shares allen threatened on numerous occasions to leave cng if his ownership_interest was reduced which would have put cng in a default position with respect to the credit agreement judith nevertheless filed a motion asking the divorce court to order allen to immediately transfer half of his shares to her the divorce was acrimonious and created strife within the family jared used judith’s motion as an opportunity to push allen and judith to reach a marital settlement agreement to that end jared filed a complaint in an ohio state court seeking a declaratory_judgment that judith’s motion had triggered his first refusal right under the share transfer restriction agreement and asking the court to specifically enforce that right by ordering allen to sell him all of allen’s shares at book_value because the forced sale would have substantially devalued the marital estate allen and judith ultimately agreed to jared’s plan to resolve the family conflict jared’s plan in late date under jared’s plan allen transferred half of his cng shares to judith subject_to an option allowing allen to repurchase the shares for dollar_figure million the judith option cng then redeemed the dollar_figure shares from judith and amended the judith option the allen option by adding a cashless exercise provision the cashless exercise provision allowed allen to avoid paying any portion of the exercise price and to instead receive a number of shares determined according to a formula that were worth dollar_figure million less than the value of dollar_figure shares the allen option was not transferable also as part of jared’s plan laura sold her 10-percent interest in cng to allen and the voting_trust agreement between allen and jared was rescinded the redemption reduced the number of outstanding shares of cng stock from dollar_figure to big_number jared david and allen were left with ownership interests of dollar_figure percent dollar_figure percent and percent respectively cng made distributions to jared david and allen in proportion to these percentages from to date at the end of cng had stores revenues of dollar_figure million and earnings before interest taxes depreciation and amortization ebitda of dollar_figure million by the end of date cng had big_number stores revenues of dollar_figure million and ebitda of dollar_figure million at the end of date cng had an equity value of approximately dollar_figure million in cng anticipated an amendment of the credit agreement with the bank group that would allow cng to distribute dollar_figure million to its shareholders to take part in this distribution allen exercised the allen option through the cashless exercise provision in early date and received shares of cng stock similarly rosenberg exercised his warrant in date and received shares of cng stock the credit agreement was subsequently amended to increase cng’s line of credit to dollar_figure million and to remove the covenant that required allen to be involved in the day-to-day management of cng cng treated the stock as compensation to allen and rosenberg jared and david collectively the cng parties each claimed their share of the company’s dollar_figure compensation deduction on their returns for allen on the other hand 7in date cng split its existing old stock into a class of voting common voting_stock and a class of non-voting common non-voting stock each outstanding share of the old stock was split into one share of voting_stock and dollar_figure shares of non-voting stock when he exercised the allen option allen received shares of voting_stock and shares of non-voting stock because he received the equivalent of shares of the old stock for the sake of simplicity we will treat him as having received the old stock and disregard the stock split 8rosenberg received shares of voting_stock and shares of non-voting stock 9cng apparently issued and kept as treasury_stock the shares that allen did not receive as a result of the cashless exercise provision leaving it with dollar_figure shares outstanding otherwise cng would have had big_number shares continued did not treat the allen option’s exercise as taxable and did not include the stock’s value in his gross_income for opinion we are asked to decide whether the exercise of the allen option resulted in gross_income to allen if we decide that it does we must then decide whether any of that amount is deductible by cng as reasonable_compensation i allen’s receipt of cng stock when property is transferred in connection with the performance of past present or future services a taxpayer must include in gross_income the excess of the property’s fair_market_value over the amount_paid for the property sec_83 sec_1_83-3 income_tax regs in the case of options without a readily_ascertainable_fair_market_value sec_83 applies to the stock received upon exercise of the options rather than at the time of receipt see sec_83 and sec_1_83-7 income_tax regs if an option is not traded_on_an_established_market the option’s value is not readily ascertainable when the option is non-transferable see sec_1_83-7 income_tax regs continued outstanding and the shares allen received would have been worth approximately dollar_figure 10all section references are to the internal_revenue_code in effect for the year at issue unless otherwise indicated the parties disagree as to whether the cng stock allen received in was transferred in_connection_with_the_performance_of_services the cng parties argue that it was allen and respondent argue that it was not if we find that it was we must then determine the stock’s value a whether the stock was transferred in_connection_with_the_performance_of_services we first address the standard of proof allen contends that the allen option does not in form appear to have been granted in_connection_with_the_performance_of_services and therefore that the strict proof requirement of the danielson rule11 prevents the cng parties from showing otherwise alternatively allen contends that if the danielson_rule does not apply the 11under the danielson_rule a party to an agreement can challenge the commissioner’s interpretation of the agreement’s tax consequences only by producing proof which in an action between the parties to the agreement would be admissible to alter the construction or to show its unenforceability because of mistake undue influence fraud duress etc 378_f2d_771 3d cir vacating and remanding 44_tc_549 the courts of appeals for the sixth and eleventh circuits to which appeals in these cases would lie have adopted the danielson_rule see 168_f3d_1279 11th cir affg tcmemo_1997_386 n am rayon corp v commissioner 12_f3d_583 6th cir affg tcmemo_1992_610 strong_proof rule12 applies instead we disagree with both contentions we have held that the danielson_rule does not apply when as in these cases both parties to an agreement are before the court and the commissioner does not object to the presentation of evidence varying the terms of the agreement see 63_tc_107 the strong_proof rule also does not apply here because contrary to allen’s contention the terms of the written option agreement indicate that the allen option was granted in_connection_with_the_performance_of_services as we discuss below thus respondent seeks to overcome the form of the agreement and the strong_proof rule does not apply to respondent see 99_tc_561 because the danielson_rule and the strong_proof rule do not apply we decide these cases on the preponderance-of-the-evidence standard we now turn to the characterization of the allen option whether property was transferred in_connection_with_the_performance_of_services is a question of fact 92_tc_612 affd 920_f2d_1335 7th cir property does not necessarily have to be 12the strong_proof rule requires a party seeking to overcome the form of an agreement to present strong_proof that the terms of the written instrument do not reflect the contracting parties’ actual intentions 99_tc_561 transferred as compensation to trigger sec_83 888_f2d_418 6th cir 734_f2d_478 9th cir affg 79_tc_864 the statute applies as long as there is some relationship between the services performed and the property transferred even if additional reasons for the transfer eg to give an employee a stake in the business are present see 79_tc_864 affd 734_f2d_478 9th cir montelepre systemed inc v commissioner tcmemo_1991_46 affd 956_f2d_496 5th cir here the cng stock was transferred to allen in connection with his performance of services because cng granted the allen option with the intention of securing allen’s participation in the day-to-day management of cng allen threatened to leave cng which would have caused cng to be in default of the credit agreement with the bank group cng needed the financing provided by the bank group to continue its rapid expansion jared credibly testified that the allen option was granted to induce allen to stay the option agreement itself provides objective evidence of cng’s intent as the agreement contains a provision that required allen to notify cng in writing if he made a sec_83 electiondollar_figure sec_83 allows a person who performs services in connection with the transfer of property to elect to treat the continued because cng granted the allen option to secure allen’s participation in the management of the company the stock allen received by exercising that option was transferred in_connection_with_the_performance_of_services whether cng had other reasons for granting the allen option does not alter that fact b the stock’s value we now turn to the question of the value of the stock valuation is a question of fact 94_tc_193 determining fair_market_value is an exercise in judgment on the part of the trier of fact see 202_f2d_105 2d cir affg a memorandum opinion of this court the value we find is determined by considering all of the evidence see 538_f2d_927 2d cir affg tcmemo_1974_285 302_f2d_790 2d cir respondent and the cng parties contend that the cng stock’s per-share value was established by the allen option’s cashless exercise provision at approximately dollar_figure per share the dollar_figure million exercise price divided by the shares cng retained they therefore argue that the value of the shares allen received was dollar_figure for purposes of trial continued property as compensation in the year it is received allen hired alex w howard howard senior managing director of howard frazier barker elliot inc to appraise the value of the shares howard reached a dollar_figure value for the shares we find the value established by the cashless exercise provision to be a better starting point because that value was the product of an arm’s-length transaction between allen and cng while the value allen proposed is a number his expert unilaterally determined for purposes of trial allen next argues that a 30-percent lack-of-marketability discount should be applied to the cashless exercise provision’s valuation we disagree when determining the value of unlisted stock by reference to the value of listed stock a discount is typically warranted to reflect the unlisted stock’s lack of marketability mandelbaum v commissioner tcmemo_1995_255 affd without published opinion 91_f3d_124 3d cir a lack-of-marketability discount is inappropriate however where unlisted stock is not valued by reference to the price of stock listed on a public exchange estate of cloutier v commissioner tcmemo_1996_49 in estate of cloutier the court found that the price of unlisted stock had not been valued in reference to the price of listed stock because unlike the situation in mandelbaum the parties had stipulated to a value which neither claimed to be the stock’s freely traded value here cng could not have agreed that the price established by the allen option was the stock’s freely traded value such a valuation would have created a windfall for allen the allen option required allen to pay dollar_figure million in cash to reacquire the dollar_figure shares he had transferred to judith the option’s cashless exercise provision allowed him to effectively pay the dollar_figure million exercise price with dollar_figure million worth of stock instead according to the formula in the option this equaled shares at the time the option was exercised if as allen contends the cashless exercise provision establishes only a nominal freely traded value for the shares by failing to account for the stock’s lack of marketability then that would mean cng accepted stock with a real fair_market_value of dollar_figure million dollar_figure million discounted by percent as payment of the dollar_figure million exercise price in other words cng would have accepted payment of cents on the dollar in that case if cng had turned around and sold the shares it retained under the cashless exercise provision that sale would have generated proceeds of only dollar_figure million looking at it another way if allen had instead decided to sell dollar_figure million worth of cng stock at a 30-percent discount and use the proceeds of that sale to pay the dollar_figure million cash exercise price he would have had to sell approximately sharesdollar_figure 14before the allen option was exercised cng stock was worth approximately dollar_figure per share based on dollar_figure shares continued we do not believe that by adding the cashless exercise provision cng intended to reduce the option’s exercise price we therefore find that cng stock allen received when he exercised the allen option was worth dollar_figure c conclusion allen received the shares of cng stock in_connection_with_the_performance_of_services those shares were worth dollar_figure accordingly allen must include that amount in gross_income for ii cng’s deduction for reasonable_compensation we now turn to the question of whether cng may deduct any portion of the dollar_figure as reasonable_compensation when property is transferred in_connection_with_the_performance_of_services an employer may deduct the amount included in the employee’s gross_income sec_83 the deduction is limited to a reasonable amount sec_162 reasonableness is a question of fact and no single factor is decisive 671_f2d_167 6th cir revg 72_tc_793 178_f2d_115 6th cir revg and remanding a memorandum opinion of this court continued outstanding respondent contends allen’s total compensation_for was unreasonable because it far exceeded the amount other companies in the industry paid their executives that year respondent’s comparison of allen’ sec_2002 compensation to the industry standard is not helpful because the event being taxed and for which cng is claiming a deduction is allen’s receipt of cng stock in this is not to say that the events of are irrelevant allen received the stock by exercising the allen option which was granted to him in it is therefore necessary to address the grant but sec_162 and the underlying regulations provide no guidance for doing so moreover there is no case precedent that addresses how to ascertain the deductible value of stock received from the exercise of a sec_83 option where there is no readily ascertainable value in the case of contingent_compensation agreements however contingent_compensation that turns out to be greater than the amount ordinarily paid is nevertheless deductible if it was the result of arm’s-length or free bargaining see sec_1_162-7 income_tax regs the allen option operated in the same manner as a contingent_compensation agreement because the option’s cashless exercise provision allowed allen to receive the appreciation in value on the dollar_figure shares he had surrendered without paying any cash allen’s compensation was thus contingent on cng’s performance the better the returns on cng’s business the more allen was paid the allen option was the product of negotiations and free bargaining and reasonable_compensation was paid to allen during although the family relationship between allen david and jared invites careful scrutiny that relationship does not necessarily prevent the agreement from being freely entered into and at arm’s length see kennedy v commissioner supra pincite an agreement between family members in a closely_held_corporation will be upheld if it is fair to the corporation in light of all the circumstances id the allen option was granted in an arm’s-length transaction because jared and david had interests adverse to allen’s and did not merely acquiesce to allen’s wishes cf 340_f2d_861 9th cir contingent_compensation agreement not a free bargain because the employee- father dominated the shareholder-sons affg tcmemo_1963_ by the time the allen option was granted jared and david were looking out for their own interests jared had used the complaint he filed in ohio state court as leverage to force allen to relinquish voting control of his shares and david had an acutely adversarial relationship with allen david distrusted allen from the time he broke his promise not to exercise the options and removed david from the board jared and david also had interests adverse to allen’s they had an incentive not to overcompensate allen because the more he was paid the less they received see 88_tc_1500 at the time the agreement was entered into it was fair to cng allen threatened to leave cng unless he was given the opportunity to maintain his ownership_interest in cng cng however needed allen to secure financing the bank group extended cng credit only because of allen’s experience at provident and the covenant in the credit agreement required allen’s participation in the day-to-day management of cng cng needed that financing to fuel its exponential expansion cng was exceptionally successful from the time the allen option was granted to the time it was exercised during that period cng opened new stores cng’s revenues increased approximately percent from dollar_figure million to dollar_figure million and its ebitda increased approximately percent from dollar_figure to dollar_figure million this success was mostly attributable to allen cng could not have expanded as quickly as it did without allen because the covenant requiring allen’s participation in cng’s management was not removed until the credit agreement was renegotiated in date an employee responsible for the financial success and growth of a large and complex enterprise is entitled to substantial compensation lundy packing co v commissioner tcmemo_1979_472 see also albert van luit co v commissioner tcmemo_1975_56 the granting of the allen option was reasonable because it was not a one-sided bargain see kennedy v commissioner f 2d pincite the option enabled cng’s expansion and that expansion increased the company’s revenues and income not only for the period the option was outstanding but also for future years jared and david also benefitted from the allen option because cng’s success increased the value of their ownership interests under the facts and circumstances of these particular cases we find that allen’s compensation was reasonable and hold that cng is entitled to deduct dollar_figure as reasonable_compensation to allen in in reaching our holdings we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered under rule in docket no and decisions will be entered for petitioners in docket nos and
